 Case 5:19-cv-02047-AB-SHK Document 16 Filed 01/07/21 Page 1 of 1 Page ID #:107



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    NORMAN CADY,                               Case No. CV 19-02047 AB (SHKx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      COSTCO WHOLESALE
14    CORPORATION, et al.,

15                    Defendants.
16
17         THE COURT has been advised by counsel that the above-entitled action has
18   been settled.
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 70 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.

23
24   Dated: January 7, 2021           _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
